MEMORANDUM ***
Woodman Park Townhomes Homeowners Association, Inc. (“Woodman”) appeals the district court’s dismissal of its complaint. Because the parties are familiar with the factual and procedural history of this ease, we need not detail it here.
The district court dismissed Woodman’s complaint without prejudice, stating “Woodman tacitly acknowledges these shortcomings in its Opposition, noting its intention to amend the complaint.” As such, the court clearly contemplated Woodman’s amendment; instead, Wood*789man appealed. The dismissal order is not a final judgment within the meaning of 28 U.S.C. § 1291. Therefore, this Court lacks jurisdiction over the appeal.1 WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. In its brief, Woodman alleges that the district court would not permit the filing of an amended complaint. Nothing in the record supports this assertion.